


Exhibit 10.14

 

QUOTESMITH.COM, INC.
2004 LIFE QUOTES NON-QUALIFIED STOCK OPTION PLAN



--------------------------------------------------------------------------------

 


PURPOSE


 

The purpose of the Quotesmith.com, Inc. 2004 Life Quotes Non-Qualified Stock
Option Plan (the “Plan”) is to foster and promote the long-term financial
success of  Quotesmith.com, Inc., a Delaware corporation, and its subsidiaries
(the “Company”).  The Plan provides for the award of stock options to certain
former employees of Life Quotes who are now employees of a subsidiary of the
Company.

 


DEFINITIONS


 

For purposes of this Plan, the following terms used herein shall have the
following meanings, unless a different meaning is clearly required by the
context.

 


“BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


“CHANGE IN CONTROL” MEANS A CHANGE IN CONTROL OF THE COMPANY OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM L(A) OF THE CURRENT REPORT
ON FORM 8-K, AS IN EFFECT AS OF THE EFFECTIVE DATE, PROMULGATED PURSUANT TO
SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), WHETHER OR NOT THE COMPANY IS THEN SUBJECT TO THE REPORTING
REQUIREMENTS OF THE EXCHANGE ACT, PROVIDED THAT, WITHOUT LIMITATION, SUCH A
CHANGE IN CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF:


 


THERE SHALL BE CONSUMMATED ANY SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS;


 


THE STOCKHOLDERS OF THE COMPANY APPROVE ANY PLAN OR PROPOSAL OF LIQUIDATION OR
DISSOLUTION OF THE COMPANY;


 


THERE SHALL BE CONSUMMATED ANY CONSOLIDATION OR MERGER OF THE COMPANY IN WHICH
THE COMPANY IS NOT THE SURVIVING OR CONTINUING CORPORATION, OR PURSUANT TO WHICH
SHARES OF THE COMPANY’S COMMON STOCK WOULD BE CONVERTED INTO CASH, SECURITIES OR
OTHER PROPERTY, OTHER THAN A MERGER OF THE COMPANY IN WHICH THE HOLDERS OF THE
COMPANY’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER HAVE, DIRECTLY OR
INDIRECTLY, AT LEAST A 67% OWNERSHIP INTEREST IN THE OUTSTANDING COMMON STOCK OF
THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER;


 


ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN SECTION 13(D) AND 14(D) OF
THE EXCHANGE ACT) SHALL BECOME, AFTER THE EFFECTIVE DATE, THE “BENEFICIAL OWNER”
(AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING 51% OR MORE OF THE COMBINED VOTING POWER
OF THE COMPANY’S THEN-OUTSTANDING VOTING SECURITIES ORDINARILY HAVING THE RIGHT
TO VOTE FOR THE ELECTION OF DIRECTORS;


 


INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD OF DIRECTORS OF
THE COMPANY (THE “BOARD” GENERALLY, AND AS OF THE EFFECTIVE DATE, THE “INCUMBENT
BOARD”) SHALL CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY OF THE BOARD,
PROVIDED THAT ANY PERSON BECOMING A DIRECTOR SUBSEQUENT TO THE DATE OF THIS
AGREEMENT WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST THREE-QUARTERS OF THE DIRECTORS
COMPRISING THE INCUMBENT BOARD (OTHER THAN AN ELECTION OR NOMINATION OF AN
INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR
THREATENED ELECTION CONTEST RELATING TO THE DIRECTORS OF THE COMPANY) SHALL BE,
FOR PURPOSES OF THIS PLAN, CONSIDERED AS THOUGH SUCH PERSON WERE A MEMBER OF THE
INCUMBENT BOARD;


 


A PROCEEDING IS INSTITUTED IN A COURT OF COMPETENT JURISDICTION SEEKING A DECREE
OR ORDER FOR RELIEF IN RESPECT OF THE COMPANY IN AN INVOLUNTARY CASE UNDER ANY
APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, OR FOR THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN,
TRUSTEE, SEQUESTRATOR (OR SIMILAR OFFICIAL) OF THE COMPANY OR FOR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR FOR THE WINDING-UP OR LIQUIDATION OF ITS
AFFAIRS, AND SUCH PROCEEDING REMAINS UNDISMISSED OR UNSTAYED AND IN EFFECT FOR A
PERIOD OF 60 CONSECUTIVE DAYS OR SUCH COURT ENTERS A DECREE OR COURT GRANTING
THE RELIEF SOUGHT IN SUCH PROCEEDING; OR


 


THE COMPANY COMMENCES A VOLUNTARY CASE UNDER ANY APPLICABLE BANKRUPTCY,
INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREINAFTER IN EFFECT, CONSENTS TO THE
ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE UNDER ANY SUCH LAW, OR
CONSENTS TO THE


 

--------------------------------------------------------------------------------



 


APPOINTMENT OF OR TAKING POSSESSION BY A RECEIVER, LIQUIDATOR, ASSIGNEE,
TRUSTEE, CUSTODIAN, SEQUESTRATOR (OR OTHER SIMILAR OFFICIAL) OF OR FOR ANY
SUBSTANTIAL PART OF ITS PROPERTY, OR MAKES A GENERAL ASSIGNMENT FOR THE BENEFIT
OF CREDITORS, OR FAILS GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR TAKE
ANY CORPORATE ACTION IN FURTHERANCE OF ANY OF THE FOREGOING.


 


“CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


“COMMITTEE” SHALL HAVE THE MEANING PROVIDED IN SECTION 3 OF THE PLAN.


 


“COMMON STOCK” MEANS THE COMMON STOCK, $0.003 PAR VALUE PER SHARE, OF THE
COMPANY.


 


“CONTINUOUS SERVICE” MEANS THAT THE PARTICIPANT’S SERVICE WITH THE COMPANY OR
ANY SUBSIDIARY AS AN EMPLOYEE IS NOT INTERRUPTED OR TERMINATED.  THE
PARTICIPANT’S CONTINUOUS SERVICE SHALL NOT BE DEEMED TO HAVE TERMINATED MERELY
BECAUSE OF A CHANGE IN THE CAPACITY IN WHICH THE PARTICIPANT RENDERS SERVICE TO
THE COMPANY OR ANY SUBSIDIARY AS AN EMPLOYEE OR A CHANGE IN THE ENTITY FOR WHICH
THE PARTICIPANT RENDERS SUCH SERVICE, PROVIDED THAT THERE IS NO INTERRUPTION OR
TERMINATION OF THE PARTICIPANT’S CONTINUOUS SERVICE.  FOR EXAMPLE, A CHANGE IN
STATUS FROM AN EMPLOYEE OF THE COMPANY TO AN EMPLOYEE OF A SUBSIDIARY WILL NOT
CONSTITUTE AN INTERRUPTION OF CONTINUOUS SERVICE.  THE COMMITTEE, IN ITS SOLE
DISCRETION, MAY DETERMINE WHETHER CONTINUOUS SERVICE SHALL BE CONSIDERED
INTERRUPTED IN THE CASE OF ANY APPROVED LEAVE OF ABSENCE BY THAT PARTY,
INCLUDING SICK LEAVE, MILITARY LEAVE OR ANY OTHER PERSONAL LEAVE.


 


“DISABILITY” MEANS A MENTAL OR PHYSICAL CONDITION WHICH, IN THE OPINION OF THE
COMMITTEE, RENDERS A PARTICIPANT UNABLE OR INCOMPETENT TO CARRY OUT THE JOB
RESPONSIBILITIES WHICH SUCH PARTICIPANT HELD OR THE TASKS TO WHICH SUCH
PARTICIPANT WAS ASSIGNED AT THE TIME THE DISABILITY WAS INCURRED, AND WHICH IS
EXPECTED TO PERSIST FOR AN INDEFINITE DURATION EXCEEDING ONE YEAR.


 


“EFFECTIVE DATE” SHALL HAVE THE MEANING PROVIDED IN SECTION 19 OF THE PLAN.


 


“EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


“FAIR MARKET VALUE” MEANS, AS DETERMINED BY THE COMMITTEE, THE CLOSING PRICE AS
QUOTED ON THE NASDAQ NATIONAL MARKET ON THE TRADING DAY IMMEDIATELY PRECEDING
THE DATE FOR WHICH THE DETERMINATION IS BEING MADE; OR, IN THE EVENT THAT NO
SUCH CLOSING PRICE EXISTS DUE TO NO SALE HAVING TAKEN PLACE ON SUCH DAY, THE
AVERAGE OF THE REPORTED CLOSING BID AND ASKED PRICES ON SUCH DAY; OR, IF THE
COMMON STOCK OF THE COMPANY IS LISTED ON A NATIONAL SECURITIES EXCHANGE, THE
CLOSING PRICE ON THE PRINCIPAL NATIONAL SECURITIES EXCHANGE ON WHICH THE COMMON
STOCK IS LISTED OR ADMITTED TO TRADING ON THE TRADING DAY IMMEDIATELY PRECEDING
THE DATE FOR WHICH THE DETERMINATION IS BEING MADE; OR, IF NO SUCH CLOSING PRICE
EXISTS DUE TO NO SALE HAVING TAKEN PLACE ON SUCH DAY, THE AVERAGE OF THE CLOSING
BID AND ASKED PRICES ON SUCH DAY ON THE PRINCIPAL NATIONAL SECURITIES EXCHANGE
ON WHICH THE COMMON STOCK IS LISTED OR ADMITTED TO TRADING; OR IF THE COMMON
STOCK IS NOT QUOTED ON SUCH NASDAQ NATIONAL MARKET NOR LISTED OR ADMITTED TO
TRADING ON A NATIONAL SECURITIES EXCHANGE, THEN THE AVERAGE OF THE CLOSING BID
AND ASKED PRICES ON THE DAY IMMEDIATELY PRECEDING THE DATE FOR WHICH THE
DETERMINATION IS BEING MADE IN THE OVER-THE-COUNTER MARKET AS REPORTED BY
NASDAQ; OR, IF BID AND ASKED PRICES FOR THE COMMON STOCK ON SUCH DAY SHALL NOT
HAVE BEEN REPORTED THROUGH NASDAQ, THE AVERAGE OF THE BID AND ASKED PRICES FOR
SUCH DAY AS FURNISHED BY ANY NEW YORK STOCK EXCHANGE MEMBER FIRM REGULARLY
MAKING A MARKET IN THE COMMON STOCK SELECTED FOR SUCH PURPOSE BY THE BOARD OR A
COMMITTEE THEREOF; OR, IF NONE OF THE FOREGOING IS APPLICABLE, THEN THE FAIR
MARKET VALUE OF THE COMMON STOCK AS DETERMINED IN GOOD FAITH BY THE COMMITTEE IN
ITS SOLE DISCRETION.


 


“PARTICIPANT” SHALL MEAN ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO WHOM
AN AWARD IS GRANTED UNDER THE PLAN.


 


“SALE EVENT” MEANS ANY (A) SALE, LEASE, EXCHANGE OR OTHER TRANSFER (IN ONE
TRANSACTION OR A SERIES OF RELATED TRANSACTIONS) OF ALL OR SUBSTANTIALLY ALL OF
THE COMPANY’S ASSETS, (B) SALE, EXCHANGE OR OTHER TRANSFER OF ALL OF THE
COMPANY’S OUTSTANDING CAPITAL STOCK TO A THIRD PARTY OR GROUP OF THIRD PARTIES
ACTING IN CONCERT OR (C) CONSOLIDATION OR MERGER OF THE COMPANY IN WHICH THE
COMPANY IS NOT THE SURVIVING OR CONTINUING CORPORATION, OR PURSUANT TO WHICH
SHARES OF THE COMPANY’S COMMON STOCK WOULD BE CONVERTED INTO CASH, SECURITIES OR
OTHER PROPERTY, OTHER THAN A MERGER OF THE COMPANY IN WHICH THE HOLDERS OF THE
COMPANY’S COMMON STOCK IMMEDIATELY PRIOR TO THE MERGER HAVE, DIRECTLY OR
INDIRECTLY, AT LEAST A 67% OWNERSHIP INTEREST IN THE OUTSTANDING COMMON STOCK OF
THE SURVIVING CORPORATION IMMEDIATELY AFTER THE MERGER.


 


“STOCK OPTION” MEANS ANY OPTION TO PURCHASE COMMON STOCK GRANTED PURSUANT TO
SECTION 6.


 


“SUBSIDIARY” MEANS A COMPANY, DOMESTIC OR FOREIGN, OF WHICH NOT LESS THAN 50
PERCENT OF THE VOTING SHARES ARE HELD BY THE COMPANY OR BY A SUBSIDIARY, WHETHER
OR NOT SUCH COMPANY NOW EXISTS OR IS HEREAFTER ORGANIZED OR ACQUIRED BY THE
COMPANY OR BY A SUBSIDIARY.


 


“TERM OF THE PLAN” MEANS THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND ENDING
ON THE EARLIER TO OCCUR OF (I) THE DATE THE PLAN IS TERMINATED BY THE BOARD IN
ACCORDANCE WITH SECTION 16 AND (II) THE DAY BEFORE THE TENTH ANNIVERSARY OF THE
EFFECTIVE DATE.


 

--------------------------------------------------------------------------------



 


ADMINISTRATION


 

The Plan shall be administered by a committee of the Board (the “Committee”)
consisting solely of two or more members of the Board, each of whom shall
qualify as a “Non-employee Director” within the meaning of Rule l6b-3 of the
Exchange Act and also qualify as an “outside director” within the meaning of
Section 162(m) of the Code and regulations pursuant thereto.  The Committee
shall have the power and authority to grant Stock Option awards to eligible
persons pursuant to the terms of the Plan.

 

The Committee shall have authority in its discretion to interpret the provisions
of the Plan and to decide all questions of fact arising in its application. 
Except as otherwise expressly provided in the Plan, the Committee shall have
authority to select the persons to whom Stock Option awards shall be awarded
under the Plan; to determine the size of each such Stock Option award; to
determine the time when the Stock Option awards shall be granted; to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the Plan as it shall from time to time deem advisable; and to make all other
determinations necessary or advisable for the administration of the Plan. 
Notwithstanding anything in the Plan to the contrary, in the event that the
Committee determines that it is advisable to grant awards which shall not
qualify for the exception for performance-based compensation from the tax
deductibility limitations of Section 162(m) of the Code, the Committee may make
such grants or awards, or may amend the Plan to provide for such grants or
awards, without satisfying the requirements of Section 162(m) of the Code.

 

The Committee also shall have authority, in its discretion, to vary the terms of
the Plan to the extent necessary to comply with federal, state or local law.

 

All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons who participate in the Plan.

 

All expenses and liabilities incurred by the Committee in the administration of
the Plan shall be borne by the Company.  The Committee may employ attorneys,
consultants, accountants or other persons in connection with the administration
of the Plan.  The Company, and its officers and directors, shall be entitled to
rely upon the advice, opinions or valuations of any such persons.

 

--------------------------------------------------------------------------------



 


COMMON STOCK SUBJECT TO THE PLAN


 


SHARE RESERVE.  THERE SHALL BE RESERVED AND AVAILABLE FOR ISSUANCE UNDER THE
PLAN 300,000 SHARES OF COMMON STOCK, SUBJECT TO SUCH ADJUSTMENT AS MAY BE MADE
PURSUANT TO SECTION 14.


 


SOURCE OF SHARES/REVERSION OF SHARES.  SUCH SHARES MAY CONSIST IN WHOLE OR IN
PART OF AUTHORIZED AND UNISSUED SHARES OR TREASURY SHARES OR ANY COMBINATION
THEREOF AS THE COMMITTEE MAY DETERMINE.  EXCEPT AS OTHERWISE PROVIDED HEREIN,
ANY SHARES SUBJECT TO AN OPTION WHICH FOR ANY REASON EXPIRES OR IS TERMINATED
UNEXERCISED, BECOMES UNEXERCISABLE OR IS FORFEITED OR OTHERWISE TERMINATED, OR
SURRENDERED OR CANCELED SHALL THEREAFTER BE AVAILABLE FOR FURTHER STOCK OPTION
AWARDS UNDER THE PLAN. NO STOCK OPTION AWARDS MAY BE GRANTED FOLLOWING THE END
OF THE TERM OF THE PLAN.


 


CODE SECTION 162(M) LIMITATION.  THE TOTAL NUMBER OF SHARES OF COMMON STOCK FOR
WHICH STOCK OPTIONS THAT ARE SUBJECT TO THE ATTAINMENT OF PERFORMANCE CRITERIA
TO PROTECT AGAINST THE LOSS OF DEDUCTIBILITY UNDER SECTION 162(M) OF THE CODE
MAY BE GRANTED TO ANY PARTICIPANT DURING ANY TWELVE-MONTH PERIOD SHALL NOT
EXCEED 200,000 IN THE AGGREGATE, SUBJECT TO ADJUSTMENT PURSUANT TO SECTION 14.


 


ELIGIBILITY TO RECEIVE STOCK OPTION


 

Stock Option awards may be granted to any employee of the Company or any
Subsidiary.  The Committee shall have the sole authority to select the persons
to whom an award of Stock Options is to be granted hereunder and to determine
the award to be granted to each such person.

 


STOCK OPTIONS


 

A Stock Option shall be subject to the following terms and conditions not
inconsistent with the terms of the Plan, as the Committee shall deem desirable:

 


OPTION PRICE.  THE STOCK OPTION EXERCISE PRICE SHALL BE FIXED BY THE COMMITTEE
AND SHALL BE EQUAL TO 100 PERCENT OF THE FAIR MARKET VALUE OF THE SHARES OF
COMMON STOCK SUBJECT TO THE STOCK OPTION AT THE TIME THE OPTION IS GRANTED.  NO
STOCK OPTION EXERCISE PRICE SHALL BE RE-PRICED OR ADJUSTED UPWARD OR DOWNWARD
OTHER THAN AS PROVIDED FOR IN SECTION 14.


 


VESTING PERIOD.  NO STOCK OPTION MAY BE EXERCISED DURING THE FIRST YEAR AFTER
ITS DATE OF GRANT.  AFTER THE FIRST ANNIVERSARY OF THE DATE OF GRANT, STOCK
OPTIONS MAY BE EXERCISED AS TO ONE-THIRD OF THE SHARES OF COMMON STOCK AVAILABLE
FOR PURCHASE UNDER THE STOCK OPTIONS, AFTER THE SECOND ANNIVERSARY OF THE DATE
OF GRANT, IT MAY BE EXERCISED AS TO AN ADDITIONAL ONE-THIRD OF SUCH SHARES AND
ALL STOCK OPTIONS SHALL BE FULLY VESTED AND EXERCISABLE AFTER THE THIRD
ANNIVERSARY OF THE DATE OF GRANT.


 


EXERCISE TERM.  SUBJECT TO SECTION 6.2, EACH STOCK OPTION MAY BE EXERCISED IN
WHOLE OR IN PART, AND FROM TIME TO TIME, PROVIDED THAT NO STOCK OPTION SHALL BE
EXERCISABLE AFTER TEN YEARS FROM THE DATE OF GRANT THEREOF.


 


PAYMENT FOR SHARES.  A STOCK OPTION SHALL BE DEEMED TO BE EXERCISED WHEN NOTICE
OF SUCH EXERCISE HAS BEEN GIVEN TO THE COMPANY BY THE PARTICIPANT ENTITLED TO
EXERCISE THE STOCK OPTION AND FULL PAYMENT FOR THE SHARES OF COMMON STOCK WITH
RESPECT TO WHICH THE STOCK OPTION IS EXERCISED HAS BEEN RECEIVED BY THE COMPANY
OR ITS DESIGNATED AGENT.  PAYMENT SHALL BE BY ANY OF THE FOLLOWING OR A
COMBINATION THEREOF, AT THE ELECTION OF THE PARTICIPANT:


 


CASH;


 


CHECK;


 


CONSIDERATION RECEIVED BY THE COMPANY UNDER A CASHLESS EXERCISE PROGRAM
IMPLEMENTED BY THE COMPANY IN CONNECTION WITH THE PLAN; OR


 


SURRENDER OF OTHER SHARES OF COMMON STOCK WHICH (I) IN THE CASE OF SHARES OF
COMMON STOCK ACQUIRED UPON EXERCISE OF A STOCK OPTION, HAVE BEEN OWNED BY THE
PARTICIPANT FOR MORE THAN SIX (6) MONTHS ON THE DATE OF SURRENDER, AND (II) HAVE
A FAIR MARKET VALUE ON THE DATE OF SURRENDER EQUAL TO THE AGGREGATE EXERCISE
PRICE OF THE EXERCISE SHARES OF COMMON STOCK.


 

No shares of Common Stock shall be issued to any Participant upon exercise of a
Stock Option until the Company or its designated agent receives full payment
therefor as described above.  Upon the receipt of notice of exercise and full
payment for the shares of Common Stock, the shares of Common Stock shall be
deemed to have been issued and the Participant shall be entitled to receive such
shares of Common Stock and shall be a stockholder with respect to such shares,
and the shares of Common Stock shall be considered fully paid and
nonassessable.  No

 

--------------------------------------------------------------------------------


 

adjustment will be made for a dividend or other right for which the record date
is prior to the date on which the stock is issued, except as provided in
Section 14 of the Plan.  Each exercise of a Stock Option shall reduce, by an
equal number, the total number of shares of Common Stock that may thereafter be
purchased under such Stock Option.

 


RIGHTS UPON TERMINATION OF CONTINUOUS SERVICE.  IN THE EVENT THAT A
PARTICIPANT’S CONTINUOUS SERVICE TERMINATES FOR ANY REASON, OTHER THAN DEATH OR
DISABILITY, THE PARTICIPANT (OR ANY SUCCESSOR OR LEGAL REPRESENTATIVE) SHALL
HAVE THE RIGHT TO EXERCISE THE STOCK OPTION TO THE EXTENT THAT THE STOCK OPTION
WAS EXERCISABLE AT THE TIME OF TERMINATION, UNTIL THE EARLIER OF (I)  THE DATE
90 DAYS AFTER THE EFFECTIVE DATE OF SUCH TERMINATION OF CONTINUOUS SERVICE, OR
SUCH OTHER DATE AS OTHERWISE DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION,
OR (II)  THE EXPIRATION OF THE TERM OF THE STOCK OPTION.  TO THE EXTENT THE
PARTICIPANT WAS NOT ENTITLED TO EXERCISE THE STOCK OPTION AT THE TIME OF
TERMINATION OF CONTINUOUS SERVICE, OR IF THE PARTICIPANT DOES NOT EXERCISE THE
STOCK OPTION WITHIN THE TIME SPECIFIED HEREIN, SUCH STOCK OPTION SHALL
TERMINATE.


 

Notwithstanding the foregoing, the Participant (or any successor or legal
representative) shall not have any rights under the Stock Option, and the
Company shall not be obligated to sell or deliver shares of Common Stock (or
have any other obligation or liability) under the Plan upon exercise of the
Stock Option if the Committee shall determine in its sole discretion that the
Participant’s Continuous Service shall have been terminated for cause,
including, but not limited to, the Participant having engaged or may engage in
employment or activities competitive with the Company or any Subsidiary or
contrary, in the opinion of the Committee, to the best interests of the Company
or any Subsidiary.  In the event of such determination, the Participant (or any
successor or legal representative) shall have no right under such Stock Option
to purchase any shares of Common Stock regardless of whether the Participant (or
any successor or legal representative) shall have delivered a notice of exercise
prior to the making of such determination.  Any Stock Option may be terminated
entirely by the Committee at the time or at any time subsequent to a
determination by the Committee under this Section 6.5, which has the effect of
eliminating the Company’s obligation to sell or deliver shares of Common Stock
under such Stock Option.

 

In the event that a Participant’s Continuous Service terminates because such
Participant either dies or is determined by the Committee to have a Disability
prior to the expiration of the Stock Option and without the Participant’s having
fully exercised the Stock Option, the Participant or his successor or legal
representative shall be fully vested in the Stock Option and shall have the
right to exercise the Stock Option until the earlier of (i) the date twelve
months following such event, or such other date as determined by the Committee
in its sole discretion, or (ii) the expiration of the term of the Stock Option. 
If the Participant does not exercise the Stock Option within the time specified
herein, such Stock Option shall terminate.

 


NO STOCK OPTION RE-PRICING


 

Neither the Board nor the Committee shall re-price or adjust upward or downward
the exercise price of any Stock Option, other than as provided for in
Section 14.

 


RIGHTS OF A STOCKHOLDER


 

The recipient of any Stock Option award under the Plan shall have no rights as a
stockholder with respect thereto unless and until shares of Common Stock are
issued to the recipient.

 

--------------------------------------------------------------------------------



 


NO RIGHT TO CONTINUE EMPLOYMENT OR SERVICE


 

Nothing in the Plan or any Stock Option award granted pursuant thereto shall
confer upon any Participant any right to continue to serve the Company or any
Subsidiary in the capacity in effect at the time the award was granted or shall
affect the right of the Company or any Subsidiary to terminate the employment of
an employee with or without notice and with or without cause.

 


WITHHOLDING


 

The Company’s obligation to deliver shares of Common Stock upon the exercise of
any Stock Option shall be subject to applicable foreign, federal, state and
local withholding tax requirements.  Foreign, federal, state and local
withholding tax due under the terms of the Plan shall be paid by the
Participant.

 


INDEMNIFICATION


 

No member of the Board or the Committee, nor any officer or employee of the
Company or a Subsidiary acting on behalf of the Board or the Committee, shall be
personally liable for any action, determination or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Committee and each and any officer or employee of the Company or any Subsidiary
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination or interpretation.

 


NON-ASSIGNABILITY


 

No Stock Option award under the Plan shall be assignable or transferable by the
recipient thereof except by will, by the laws of descent and distribution and by
such other means as the Committee may approve from time to time.  No right or
benefit hereunder shall in any manner be subject to the debts, contracts,
liabilities or torts of the person entitled to such right or benefit.

 


NONUNIFORM DETERMINATIONS


 

The Committee’s determinations under the Plan (including without limitation
determinations of the persons to receive awards, the form, amount and timing of
such awards, and the terms and provisions of such awards) need not be uniform
and may be made by it selectively among persons who receive, or are eligible to
receive, Stock Option awards under the Plan, whether or not such persons are
similarly situated.

 


ADJUSTMENTS


 

In the event of any change in the outstanding shares of Common Stock by reason
of a stock dividend, stock split, reverse stock split or distribution,
recapitalization, merger, reorganization, reclassification, consolidation,
split-up, spin-off, combination of shares, exchange of shares or other change in
corporate structure affecting the Common Stock and not involving the receipt of
consideration by the Company, the Committee shall make appropriate adjustments
in (A) the aggregate number of shares of Common Stock (i) reserved for issuance
under the Plan, (ii) for which grants may be made to any Participant, and
(iii) covered by outstanding unexercised grants denominated in shares or units
of Common Stock; (B) the exercise price applicable to outstanding Stock Option

 

--------------------------------------------------------------------------------


 

awards or grants; and (C) shall make such other adjustments as may be
appropriate under the circumstances; provided that the number of shares subject
to any award or grant always shall be a whole number.

 


PROVISIONS RELATING TO SALE EVENTS.


 

THE COMPANY, AT ITS OPTION, MAY GIVE EACH PARTICIPANT AT LEAST TEN BUSINESS DAYS
WRITTEN NOTICE (OR, IF SUCH NOTICE PERIOD IS NOT PRACTICABLE, SUCH SHORTER
NOTICE PERIOD AS THE COMPANY DETERMINES IN GOOD FAITH IS PRACTICABLE) PRIOR TO
THE ANTICIPATED DATE OF THE CONSUMMATION OF A SALE EVENT.  UPON RECEIPT OF SUCH
NOTICE, AND FOR A PERIOD OF FIVE BUSINESS DAYS THEREAFTER (OR SUCH OTHER PERIOD
AS MAY BE SPECIFIED IN THE COMPANY’S NOTICE WITH RESPECT TO THE SALE EVENT),
EACH PARTICIPANT WILL BE PERMITTED TO EXERCISE, IN WHOLE OR IN PART, THE
UNEXERCISED PORTION OF EACH STOCK OPTION HELD BY SUCH PARTICIPANT IN ACCORDANCE
WITH THE TERMS AND CONDITIONS OF THE PLAN AND THE AWARD AGREEMENT RELATING SUCH
OPTION.

 

UPON THE CONSUMMATION OF THE SALE EVENT, ALL OPTIONS WILL BE CANCELED AND
FORFEITED TO THE EXTENT THEY HAVE NOT BEEN EXERCISED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 15(A).

 

IF THE SALE EVENT IS NOT CONSUMMATED, ALL OPTIONS EXERCISED PURSUANT TO THE
COMPANY’S NOTICE OF THE SALE EVENT WILL BE DEEMED NOT TO HAVE BEEN EXERCISED AND
WILL THEREAFTER BE EXERCISABLE TO THE SAME EXTENT AND ON THE SAME TERMS AND
CONDITIONS AS IF NOTICE OF THE SALE EVENT HAD NOT BEEN GIVEN BY THE COMPANY.

 

IN LIEU OF DELIVERING NOTICE OF A SALE EVENT PURSUANT TO THE PROVISIONS OF
SECTION 15(A), THE COMPANY, AT ITS OPTION, MAY CAUSE THE SUCCESSOR OR ACQUIRING
CORPORATION IN CONNECTION WITH ANY SALE EVENT OR, IF APPLICABLE, THE CORPORATE
PARENT OF ANY SUCH CORPORATION (THE “SUCCESSOR CORPORATION”), TO ASSUME IN
WRITING THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN AND THE OUTSTANDING STOCK
OPTIONS AWARDED PURSUANT TO THE PLAN.  IN SUCH EVENT, THE NUMBER AND KIND OF
SHARES ACQUIRABLE UPON THE EXERCISE OF THE STOCK OPTIONS AND THE EXERCISE PRICE
APPLICABLE THERETO WILL BE ADJUSTED APPROPRIATELY AND THE STOCK OPTIONS AS SO
ADJUSTED WILL BE DEEMED SOLELY TO REPRESENT RIGHTS TO ACQUIRE SHARES OF THE
SUCCESSOR CORPORATION IN THE MANNER PROVIDED IN THE AGREEMENTS BETWEEN THE
COMPANY AND THE SUCCESSOR CORPORATION.

 


TERMINATION AND AMENDMENT


 

The Board may terminate or amend the Plan or any portion thereof at any time and
the Committee may amend the Plan to the extent provided in Section 3, without
approval of the stockholders of the Company.  No amendment, termination or
modification of the Plan shall affect any Stock Option award theretofore granted
in any material adverse way without the consent of the recipient.

 


SEVERABILITY


 

If any of the terms or provisions of this Plan, or awards made under this Plan,
conflict with the requirements of Section 162(m) of the Code with respect to
awards subject to, or governed by, Section 162(m) of the Code, then such terms
or provisions shall be deemed inoperative to the extent they so conflict with
the requirements of Section 162(m) of the Code.  If this Plan does not contain
any provision required to be included herein under Section 162(m) of the Code
(as the same shall be amended from time to time), such provision shall be deemed
to be incorporated herein with the same force and effect as if such provision
had been set out herein.

 


EFFECT ON OTHER PLANS


 

Participation in this Plan shall not affect a Participant’s eligibility to
participate in any other benefit or incentive plan of the Company or any
Subsidiary and any Stock Option awards made pursuant to this Plan shall not be
used in determining the benefits provided under any other plan of the Company or
any Subsidiary.

 


EFFECTIVE DATE OF THE PLAN


 

The Plan shall become effective on April 1, 2004, but no Stock Option shall be
exercised unless and until the Plan has been approved by the stockholders of the
Company at the next annual

 

--------------------------------------------------------------------------------


 

meeting to be held in 2004, or any adjournment thereof.  If the Plan is not
approved by the affirmative vote of the holders of a majority of the shares of
Common Stock present, or represented at the meeting and entitled to vote
thereon, the Plan shall not be, or become, effective and any Stock Options
granted under the Plan prior thereto shall terminate and shall become null and
void.

 


GOVERNING LAW


 

This Plan and all agreements executed in connection with the Plan shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, without regard to its conflicts of law doctrine.

 


GENDER AND NUMBER


 

Words denoting the masculine gender shall include the feminine gender, and words
denoting the feminine gender shall include the masculine gender.  Words in the
plural shall include the singular, and the singular shall include the plural.

 


NO STRICT CONSTRUCTION


 

No rule of strict construction shall be applied against the Company, the
Committee, or any other person in the interpretation of any of the terms of the
Plan, any agreement executed in connection with the Plan, any award granted
under the Plan, or any rule, regulation or procedure established by the
Committee.

 


PLAN PROVISIONS CONTROL


 

The terms of the Plan govern all awards granted under the Plan, and in no event
will the Committee have the power to grant any award under the Plan which is
contrary to any of the provisions of the Plan.  In the event any provision of
any award granted under the Plan shall conflict with any term in the Plan, the
term in the Plan shall control.

 


HEADINGS


 

The headings used in the Plan are for convenience only, do not constitute a part
of the Plan, and shall not be deemed to limit, characterize, or affect in any
way any provisions of the Plan, and all provisions of the Plan shall be
construed as if no captions had been used in the Plan.

 

--------------------------------------------------------------------------------
